Citation Nr: 1550028	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-26 771	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability from a gastrointestinal bleed, claimed to be the result of medication prescribed by VA medical personnel on January 10, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Marine Corps from February 1952 to February 1954; he served in Korea and was awarded the Purple Heart Medal.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in part, denied the appellant's claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a stomach disorder claimed to be the result of VA medical treatment rendered at a VA medical facility in January 2007.

The Board remanded the case for additional development in December 2014.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2014 Board remand directives specifically stated that the AOJ was to arrange for review of the appellant's records by a VA gastroenterologist.  Based upon review of the complete record on appeal, the reviewer was supposed to furnish opinions concerning various questions about the appellant's treatment.  

Here, a medical opinion was obtained from a VA gastroenterologist in March 2015.  The reviewing physician stated that he did not have access to the January 2007 esophagogastroduodenoscopy (EGD) report and that he did not have all the records for the appellant from 2007 to 2014.  The reviewer further stated that he was basing his opinion on various presumptions he made in light of a lack of records.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in March 2015.  However, as noted above, medical treatment records are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Clearly, then, the March 2015 VA reviewer's opinion is inadequate.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the VA physician needs to provide a rationale as to why the prescribing of 10 days of Indocin versus the usual three to five days, why the failure to stop Etodolac and why the failure to prescribe a proton pump inhibitor or the combination of these events did not constitute a lack in proper skill or was not reflective of error in judgment.  On remand, the VA reviewing physician should be contacted and requested to provide clarification as to these questions.  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent has been completed. 

2.  After obtaining the appropriate release forms from the appellant, obtain all outstanding relevant private treatment records.  In particular, obtain a copy of the January 2007 EGD report (the EGD operative report is already of record) and/or follow-up note with diagnoses from the Saint Joseph Regional Medical Center/Dr. Derbes as well as any records from Central Texas Endoscopy dated in 2007.

3.  Obtain all outstanding VA treatment records, to include for the period from January 2015 onward.

4.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

5.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's records by the VA physician who issued the March 2015 report, or if that physician is unavailable, by another VA gastroenterologist.  Based upon review of the complete record on appeal, the reviewer must furnish opinions concerning the following:

(a)  What, if any, were the Veteran's manifestations of gastrointestinal pathology present prior to January 10, 2007?  Did the Veteran have chronic anemia or any stomach pathology or renal disease as of that date?

(b)  Has the Veteran been diagnosed with chronic anemia or any stomach pathology since January 7, 2010?  What are his current manifestations of gastrointestinal pathology, if any?  Does the Veteran take any medication for gastrointestinal pathology?  If so, when did he start taking that medication?

(c)  Are the Veteran's currently claimed anemia, stomach hernia and gastrointestinal pathology etiologically related in any way to the prescription of Indocin in January 2007, or are these more likely due to some other cause or causes?  Explain.

(d)  What medications was the Veteran taking as of January 10, 2007?  Was the use of Indocin contraindicated based on his use of said medications?  Explain.  In particular, discuss whether the failure to stop Etodolac and whether the failure to prescribe a proton pump inhibitor or the combination of these events did or did not constitute a lack in proper skill or was or was not reflective of error in judgment.

(e)  Was the dosage of 50 mg of Indocin three times per day with food a proper dosage and was the 10-day duration a proper duration versus a duration of three to five days?  Why or why not - explain.  In particular, discuss whether prescribing ten days of Indocin did or did not constitute a lack in proper skill or was or was not reflective of error in judgment.

(f)  Is any portion of the appellant's current anemia or gastrointestinal pathology or renal pathology, if any, the result of some aggravation of a pre-existing disorder, if any, which occurred in connection with the January 2007 prescription of Indocin?  If any of these conditions are not currently present, specify the time period after January 2007 said conditions were present, if any, and date resolved.

(g)  Was the course of treatment the appellant received in connection with the January 2007 prescription of Indocin in any way careless, negligent, lacking in proper skill, or reflective of error in judgment or similar instance of fault on the part of the Department in furnishing the prescription- particularly vis-à-vis the development of any additional disability?  In particular, discuss whether the prescribing of Indocin for ten days versus three to five days, whether the failure to stop Etodolac and whether the failure to prescribe a proton pump inhibitor or the combination of these events did or did not constitute a lack in proper skill or was or was not reflective of error in judgment.

6.  In addition, the reviewer must discuss whether the development of a giant gastric ulcer without abdominal pain is an event not reasonably foreseeable, and whether the way the Veteran's claimed anemia and renal and/or gastrointestinal pathology developed was an event not reasonably foreseeable.  

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

7.  As to each of the above questions, the reviewer must state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  If a physical examination or additional history is needed before an opinion can be rendered, arrange for said examination.

9.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  

10.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

